Citation Nr: 1816058	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for B-cell leukemia, to include as due to exposure to an herbicide agent.

2. Entitlement to service connection for a right wrist scar.

3. Entitlement to an effective date prior to January 17, 2012 for the grant of service connection for erectile dysfunction with special monthly compensation.

4. Entitlement to an effective date prior to June 21, 2011 for the grant of service connection for erectile dysfunction with special monthly compensation.

5. Entitlement to an effective date prior to August 20, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to an effective date prior to August 20, 2010 for the grant of service connection for coronary artery disease.

7. Entitlement to an effective date prior to August 20, 2010 for the grant of service connection for sternotomy scar.

8. Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 60 percent from January 17, 2012, for coronary artery disease.

9. Entitlement to an initial disability rating in excess of 10 percent for sternotomy scar.

10. Entitlement to an initial disability rating in excess of 50 percent, and a disability rating in excess of 70 percent from July 16, 2014, for cirrhosis of the liver with portal hypertension.

11. Entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 20 percent from May 16, 2011, for diabetes mellitus, type II with erectile dysfunction.

12. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

13. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

14. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

15. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

16. Entitlement to an initial compensable disability rating for bilateral hearing loss.

17. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

18. Entitlement to an initial compensable disability rating for anterior trunk residual scars.

19. Entitlement to an initial compensable disability rating for posterior trunk residual scars.

20. Entitlement to service connection for scars of the head and neck.

21. Entitlement to service connection for carpal tunnel syndrome, to include as due to exposure to an herbicide agent.

22. Entitlement to a specially adapted housing grant.

23. Entitlement to a special home adaptation grant. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010, February 2011, March 2011, May 2011, July 2011, February 2012, and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

The Veteran presented testimony before a Decision Review Officer (DRO) in May 2014.  In October 2012, March 2013, and July 2017, the Veteran presented testimony at hearings in Washington, D.C. before the undersigned Veterans Law Judge.  Copies of the transcripts are associated with the evidentiary record.

In September 2014, the Board granted entitlement to an initial disability rating of 100 percent for posttraumatic stress disorder (PTSD), and remanded multiple claims for further development.

In a June 2012 statement of the case, the Agency of Original Jurisdiction (AOJ) denied entitlement to an earlier effective date for the grant of a 70 percent disability rating for PTSD.  In adjudicating that issue, the AOJ also stated entitlement to an effective date prior to August 20, 2010 for the grant of service connection for PTSD was denied.  In a VA Form 9 received in August 2012, the Veteran stated he wished to appeal all of the issues in the statement of the case.  In a September 2012 letter to the Veteran, the AOJ indicated entitlement to an earlier effective date for the grant of service connection for PTSD was on appeal and pending certification to the Board.  Accordingly, the Board finds the issue of entitlement to an effective date prior to August 20, 2010 for the grant of service connection for PTSD is properly before the Board.

In a March 2013 rating decision, the AOJ denied entitlement to service connection for shortness of breath and loss of sight.  In January 2014, VA received the Veteran's notice of disagreement with these decisions.  In a February 2015 rating decision, the AOJ granted entitlement to service connection for loss of vision in the left eye.  In a September 2015 rating decision, the AOJ granted entitlement to service connection for iron deficiency anemia (claimed as shortness of breath).  As these decisions represent full grants of the benefits sought, the issues of entitlement to service connection for shortness of breath and loss of sight are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2014, the Board remanded the claims of entitlement to service connection for chloracne and for soft tissue sarcoma, and entitlement to a self-propelled walk behind Billy Goat Leaf Vacuum under the provisions of an independent living program pursuant to 38 U.S.C. Chapter 31 for further development.  In a September 2016 rating decision, the AOJ granted entitlement to service connection for chloracne and status post squamous cell carcinoma and basal cell cancer of the skin also claimed as soft tissue sarcoma.  A November 2016 VA Form 119 completed by a VA Vocational Rehabilitation Counselor indicates the Billy Goad Vacuum was purchased and shipped to the Veteran.  As these decisions represent full grants of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the September 2016 rating decision, it appears the AOJ may have intended to grant entitlement to service connection for scars of the head and neck as part of the grants of service connection for chloracne and status post squamous cell carcinoma and basal cell cancer of the skin, as the disability ratings assigned incorporate residual scars due to those disabilities, and the Veteran has contended the scars of his head and neck are due to chloracne and/or skin cancer.  However, because the AOJ did not explicitly indicate whether that decision was also a grant of service connection for scars of the head and neck, the Board finds the issue is still pending and is properly before the Board.

The issues of entitlement to an effective date prior to June 21, 2011 for erectile dysfunction with special monthly compensation; earlier effective dates for the grants of service connection for PTSD, coronary artery disease, and sternotomy scar; entitlement to increased disability ratings for coronary artery disease, sternotomy scar, cirrhosis of the liver with portal hypertension, diabetes mellitus with erectile dysfunction, peripheral neuropathy of all four extremities, bilateral hearing loss, tinnitus, and anterior and posterior trunk residual scars; entitlement to service connection for scars of the head and neck and for carpal tunnel syndrome; and entitlement to specially adapted housing and special home adaptation grants are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1. At the July 2017 hearing before the Board, the Veteran requested to withdraw the issue of entitlement to service connection for B-cell leukemia.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current right wrist scar is related to his military service.

3. There is an approximate balance of positive and negative evidence as to whether it is factually ascertainable as of June 21, 2011 that the Veteran's diagnosed erectile dysfunction was related to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to service connection for B-cell leukemia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Resolving reasonable doubt in favor of the Veteran, a right wrist scar was incurred in military service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of June 21, 2011 for service connection of erectile dysfunction with special monthly compensation have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for B-cell leukemia and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for B-cell leukemia, and it is dismissed.

Service Connection for Right Wrist Scar

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the first element of Shedden is met, as a September 2015 Veterans Evaluation Services (VES) scars examiner noted a scar on the right wrist.

The Veteran contends that his right wrist scar was caused by a shrapnel injury during his service in Vietnam.  See July 2017 Central Office hearing testimony; March 2012 Veteran statement (Schedule "A" submitted with VA Form 9).  The Veteran's service treatment records do not document an injury to the Veteran's right wrist during service, however the Veteran's service in the Republic of Vietnam has been confirmed.  See, e.g., DD Form 214. 

The September 2015 VES scars examiner indicated the Veteran's right wrist scar was related to a shrapnel injury on the right wrist.  The Board finds a shrapnel injury would be consistent with the Veteran's service in the Republic of Vietnam.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's right wrist scar and his military service.  Accordingly, the Board finds that a grant of service connection is warranted for a right wrist scar. 

Effective Date Prior to January 17, 2012 for Erectile Dysfunction

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).  

Under Diagnostic Code 7913, Note (1), complications of diabetes are to be evaluated separately if they are compensable.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119. 

Here, in a November 2010 rating decision, the AOJ granted entitlement to service connection for diabetes mellitus, type II, effective August 20, 2010.  In January 2011, the Veteran's notice of disagreement regarding the initial disability rating for diabetes was received.

In a February 2012 rating decision, the AOJ granted entitlement to service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ, effective January 17, 2012.  The AOJ found the January 2012 VA examination report indicated the Veteran's erectile dysfunction was at least as likely as not due to his service-connected diabetes.  

Accordingly, the Board finds erectile dysfunction and special monthly compensation for loss of use of a creative organ are part and parcel of the Veteran's claim for an increased initial disability rating for diabetes mellitus.

During a June 21, 2011 VA psychiatry visit, the Veteran complained of a decline in his sex drive, and the psychiatrist prescribed Levitra (vardenafil).  The psychiatrist indicated the prescription was to help with the sexual side effects of the Veteran's Celexa prescription.  

The January 2012 VA male reproductive examination report includes the Veteran's reports that he began experiencing difficulties with erections in early-to-mid 2011, and the Veteran reported he realized at that time that he was having some difficulties prior to beginning his Celexa prescription, and the Veteran reported no improvement when his Celexa dose was decreased.  The VA examiner opined the Veteran's erectile dysfunction is at least as likely as not due to his diabetes.  See also January 2012 VA diabetes examination report.

The Board finds there is an approximate balance of positive and negative evidence as to whether it was factually ascertainable as of June 21, 2011 that the Veteran's diagnosed erectile dysfunction was related to his service-connected diabetes mellitus, type II.  Although the VA psychiatrist attributed the erectile dysfunction to the Veteran's Celexa prescription, the Veteran has reported that he experienced erectile dysfunction symptoms before taking Celexa, and that decreased in the Celexa dosage did not affect his erectile dysfunction symptoms.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of reasonable doubt, and finds it was factually ascertainable that the Veteran's erectile dysfunction was a complication of his service-connected diabetes as of June 21, 2011.  Accordingly, the Board finds that an effective date of June 21, 2011 for the grant of service connection for erectile dysfunction with special monthly compensation is warranted.

As will be discussed in detail below, the Board finds there are outstanding treatment records.  Accordingly, the issue of entitlement to an effective date prior to June 21, 2011 for the grant of service connection for erectile dysfunction with special monthly compensation is remanded for further development.


ORDER

The appeal as to the issue of entitlement to service connection for B-cell leukemia is dismissed.

Entitlement to service connection for a right wrist scar is granted.

Entitlement to an effective date of June 21, 2011 for the grant of service connection for erectile dysfunction with special monthly compensation is granted.

REMAND

Outstanding Records

In the September 2014 remand, the Board instructed the AOJ to obtain outstanding VA treatment records as identified by the Veteran, to include from Mexico, Missouri.  See January 2010 Veteran statement (received in April 2013).  It appears the AOJ mistakenly requested records from the New Mexico VA Healthcare System, not a VA medical facility in Mexico, Missouri.  In August 2016, the Veteran reported that he was not seen at a VA medical facility in Mexico, Missouri.  See August 2016 VA Form 21-0820.  However, in a July 2017 statement the Veteran again indicated there are outstanding treatment records from a VA clinic in Mexico, Missouri.  On remand, the AOJ should ask the Veteran to clarify whether he ever received treatment from a VA facility in Mexico, Missouri, and if so, the AOJ should obtain those treatment records.

In the July 2017 statement, the Veteran stated he has visited Veterans Benefits Administration and Veterans Health Administration locations in multiple locations, some of which were previously identified.  See September 2014 Board remand; January 2010 Veteran statement.  However, the Veteran now indicates he also attempted to obtain help from VA facilities in Wilmington, North Carolina and Washington D.C.  On remand, the AOJ should ask the Veteran to clarify whether he has received treatment from VA facilities in these locations, and if so, the AOJ should obtain those treatment records.

On remand, the AOJ should also obtain any outstanding treatment records from the VA Medical Centers (VAMCs) in Durham and Fayetteville, North Carolina.

The Veteran's VA vocational rehabilitation records indicate the Veteran receives disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should obtain the Veteran's SSA records.

Further, the evidence of record indicates there are outstanding relevant private treatment records.  The Veteran has indicated there are outstanding records from Cape Fear Valley Regional Hospital from 1972 and/or 1974 which are relevant to his claims for earlier effective dates for PTSD and coronary artery disease, because he sought treatment for symptoms he thought were a heart attack but were determined to be related to anxiety.  See, e.g., July 2017 Central Office hearing testimony.  The Veteran also contends there are outstanding treatment records regarding his service-connected cirrhosis of the liver and esophageal varices from Columbia Endoscopy Center.  See July 2017 Veteran statement.  In the July 2017 statement, the Veteran also indicated there are outstanding records from Urology Associates of Central Missouri, but it is unclear to which claims these records may be relevant.  

During the July 2017 hearing before the Board, the Veteran testified he has received private primary care treatment through NOVANT, treatment from St. Louis University Hospital regarding his peripheral neuropathy, treatment from a private audiologist in 2017, and treatment from Duke University Hospital regarding his heart, liver, and diabetes.  The medical evidence of record also indicates the Veteran has received private treatment from Barnes Jewish Hospital and Dr. K.R. related to his cirrhosis of the liver and portal hypertension, a 2015 stress test from Dr. S.B., as well as private treatment through the VA Choice Program from Dr. R.A.D. of SSM Neurosciences Center, Dr. G.H. of the SLU Care Physician Group regarding his peripheral neuropathy, and primary care from Dr. L.P., Dr. D.B., and Dr. J.S.  The Veteran's VA treatment records indicate at least some treatment notes from these providers may be scanned and associated with the Veteran's VA treatment records. 

On remand, the AOJ should ask the Veteran to identify all private treatment related to his claimed disabilities, other than those records already submitted to VA, to include clarification as to which disability was treated at Urology Associates of Central Missouri.  The AOJ should then undertake appropriate development to obtain any outstanding relevant private treatment records.

The Board acknowledges that the Veteran contends there is an outstanding VES examination report regarding his scars from Dr. S.S., and has submitted a copy of a January 2015 letter from VES notifying him of a January 2015 examination scheduled with that provider.  However, an August 2015 VA Form 21-0820 documenting a telephone call with the Veteran indicates that the Veteran cancelled his January 2015 VES examination with Dr. S.S. because he could not make the appointment in time following an ophthalmology appointment scheduled earlier the same day.  It was agreed there was a scheduling mistake and the Veteran's appointment with Dr. S.S. was cancelled, and the examination was rescheduled in February 2015 with a different provider.  The VA Form 21-0820 indicates that the Veteran then later cancelled the February 2015 examination.  A September 2015 VES scars examination report is associated with the evidentiary record.  Accordingly, the Board finds the totality of the evidence of record indicates a January 2015 VES scars examination report completed by Dr. S.S. does not exist.

Examinations

During the July 2017 hearing before the Board, the Veteran testified that his service-connected bilateral hearing loss has worsened since his last VA examination in January 2011.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected bilateral hearing loss.

During the July 2017 hearing before the Board, the Veteran also testified that his service-connected peripheral neuropathy of all four extremities has worsened, to include contentions that at times the entire left side of his body will suffer complete paralysis.  Further, the Board finds the evidence of record is not clear as to whether there is a current diagnosis of carpal tunnel syndrome.  On remand, the AOJ should afford the Veteran a VA examination to determine the current manifestations and severity of his service-connected peripheral neuropathy of all four extremities, and to address the nature and etiology of any current carpal tunnel syndrome.

The Veteran's July 2017 testimony before the Board also indicated that his service-connected coronary artery disease and cirrhosis of the liver with portal hypertension have worsened.  The Veteran testified that his physicians want him to undergo a liver shunt (TIPS) procedure, as he probably cannot get a liver transplant at this point.  The Veteran also testified that a heart murmur has been diagnosed, as well as a life-threatening blood flow pressure issue in the right atrium.  See also July 2017 Veteran statement.  In an October 2017 statement, the Veteran reported undergoing a pacemaker implantation at Duke University Medical Center. 

Further, the Veteran's statements and the medical evidence of record indicate there may be other symptoms or conditions associated with the Veteran's service-connected coronary artery disease or cirrhosis of the liver with portal hypertension.  The evidence of record indicates the Veteran has a scar on his right leg, which the Veteran contends is from where veins were harvested for his 1999 CABG surgery.  See, e.g., September 2015 VES scars examination report; May 2014 DRO hearing testimony.  The evidence of record also indicates the Veteran has a hernia, which the Veteran contends is also related to his 1999 CABG surgery and is located under his sternotomy scar.  See, e.g., July 2017 Central Office hearing testimony; October 2014 VA general surgery history and physical consultation; September 2012 VA general surgery clinic follow-up note.  Further, the Veteran contends he experiences rectal bleeding related to his cirrhosis of the liver, and medical evidence of record indicates the Veteran's hemorrhoids may be related to his portal hypertension.  See, e.g., September 2012 addendum to VA general surgery clinic follow-up note.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  On remand, the AOJ should ask the VA examiners to address whether the Veteran's scar of the right leg and hernia are related to his service-connected coronary artery disease to include his CABG surgery and/or sternotomy scar, and whether the Veteran's hemorrhoids and/or rectal bleeding are related to his service-connected cirrhosis of the liver with portal hypertension.

Finally, the Veteran was last afforded a scars examination in September 2015.  However, the Board finds the VES examiner only addressed the Veteran's sternotomy scar, and did not discuss the service-connected anterior trunk scars in the Veteran's groin area/anterior thigh.  See October 2012 VA scars examination report.  The September 2015 VES examiner also did not address the Veteran's service-connected posterior trunk scars.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected anterior and posterior-trunk scars.

Intertwined Issues

The Board finds the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for a sternotomy scar is inextricably intertwined with the remanded claim of entitlement to an earlier effective date for the grant of service connection for coronary artery disease, as the sternotomy scar resulted from the Veteran's CABG surgery.  The Board also finds the Veteran's claims for entitlement to specially adapted housing and special home adaptation grants are inextricably intertwined with the remanded claims above, particularly regarding peripheral neuropathy of all four extremities.  Accordingly, the Board will defer decisions on those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify whether he has received treatment from VA medical facilities in Mexico, Missouri; Wilmington, North Carolina; and/or Washington D.C.  The AOJ should also ask the Veteran to clarify for which condition(s) he received treatment from Urology Associates of Central Missouri.  All requests and responses should be documented in the evidentiary record.

2. The AOJ should ask the Veteran to identify all relevant private treatment, other than those records previously identified or submitted to VA.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Cape Fear Valley Regional Hospital from 1972 and/or 1974; Columbia Endoscopy Center; Urology Associates of Central Missouri (if identified as relevant by the Veteran); primary care treatment through NOVANT; St. Louis University Hospital; a private audiologist in 2017; Duke University Hospital; Barnes Jewish Hospital from September 2014 to the present; Dr. K.R. regarding cirrhosis; Dr. S.B. regarding a 2015 stress test; Dr. R.A.D. of SSM Neurosciences Center; Dr. G.H. of the SLU Care Physician Group; and primary care records from Dr. L.P., Dr. D.B., and Dr. J.S.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full name of Dr. K.R. as identified in the June 2016 Non-VA Care Coordination note; Dr. S.B. as identified in the November 2015 addendums to a July 2015 Veterans Choice note; Dr. R.A.D. as identified in the August 2014 Consult Request for Non-VA Care; Dr. G.H. as identified in the September 2012 Fee Basis Consult note and the October 2015 Veterans Choice note; Dr. L.P. as identified in the July 2015 addendum to a November 2014 Veterans Choice note; Dr. D.B. as identified in a March 2015 Veterans Choice note; and Dr. J.S. as identified in a June 2015 Veterans Choice note to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, or a negative response is received, the AOJ should advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

4. The AOJ should obtain any outstanding VA treatment records, to include updated VA treatment records from the Durham and Fayetteville VAMCs from September 2016 to the present.  The AOJ should also obtain any VA treatment records from VA facilities in Mexico, Missouri, Wilmington, North Carolina, and/or Washington D.C., if the Veteran confirms he has received treatment as such facilities.  All obtained records should be associated with the evidentiary record.

To the extent possible, the AOJ should also associate with the evidentiary record any copies of treatment or testing records from the following providers previously scanned and associated with the Veteran's VA treatment records: Barnes Jewish Hospital from September 2014 to present; a 2015 stress test from Dr. S.B.; Dr. R.A.D. of SSM Neurosciences Center; Dr. G.H. of the SLU Care Physician Group; and primary care records from Dr. L.P., Dr. D.B., and Dr. J.S.  These providers are identified in #2 above.

5. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss and tinnitus.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected peripheral neuropathy of the bilateral upper and bilateral lower extremities, and to address the nature and etiology of any current carpal tunnel syndrome.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinions with supporting rationale as to the following inquiries:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's peripheral neuropathy of the extremities.

b) Is carpal tunnel syndrome currently manifested, or has it been manifested at any time since March 2012?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current carpal tunnel syndrome was either incurred in, or is otherwise related to, the Veteran's military service, to include exposure to an herbicide agent?

The complete rationale for all opinions should be set forth.

7. After #1 though #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected cirrhosis of the liver with portal hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should specifically address whether the Veteran's bleeding from the rectum and/or hemorrhoids are related to his service-connected cirrhosis with portal hypertension.  The examiner should address the September 2012 addendum to a VA general surgery clinic follow-up note suggesting the hemorrhoids are related to portal hypertension.

8. After #1 though #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected coronary artery disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should specifically address the Veteran's contentions that a heart murmur and a blood flow pressure issue in the right atrium have been diagnosed.

The examiner should specifically address whether the Veteran's scar on the right leg and hernia in the area of his sternotomy scar are related to his CABG surgery.  The examiner should specifically address the Veteran's contentions that the scar on his right leg is where veins were harvested for the CABG surgery, and that the hernia is underneath and/or related to his service-connected sternotomy scar.  The examiner should also address the VA treatment records indicating the hernia is in the area of the sternotomy scar and/or a prior chest tube site.

9. After #1 though #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected anterior and posterior trunk scars.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should specifically address the scars noted in the Veteran's groin area and/or upper thigh, and along his back as discussed in the October 2012 VA scars examination report.

The examiner should also address the current severity and manifestations of the Veteran's service-connected sternotomy scar, as well as the nature and etiology of any scars of the Veteran's head and neck.

10. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


